Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 20,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00183-CV
                                   ____________

                           CITY OF HOUSTON, Appellant

                                           V.

                              OCIE PICKENS, Appellee


                       On Appeal from the 55th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-09829


                      MEMORANDUM OPINION

      This appeal is from an order signed February 21, 2011. On October 11, 2011, the
parties filed a motion to dismiss the appeal in order to effectuate a compromise and
settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.